DETAILED ACTION
This Office action responds the Application No. 17/392085, filed 08/02/2021.
Claims 1-31 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 and 09/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No.11150821. Although the claims at issue are not identical, they are not patentably distinct from each other, as they merely represent broadened versions of claims 1-31 of Patent No. 11150821.  Furthermore, it is noted that Patent No. 11150821 was subject to terminal disclaimer over Patent Nos. 10481819 and 10976945; accordingly, any terminal disclaimer over Patent No. 11150821 would likewise need to terminally disclaim Patent Nos. 10481819 and 10976945.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-13, 16-18, 20-25 are rejected under 35 U.S.C. 103 are rejected as unpatentable over Komatsu (US 6215725 B1).

Re claim 1, Komatsu discloses the following:
A method of operating a memory device, comprising: (Fig. 1);
enabling a number of memory operation features from a set of memory operation features (Tables 1-2; col. 5, line 65 to col. 6, line 22).  The first and second power potential detection circuits enable detection output signal values (number) which indicate the number of power potential settings that can be enabled by the available potential power;
determining whether the number of memory operation features equals a first value or a second value different than the first value (Tables 1-2).  The output can be 00 (first number), 01 (second number different from the first number), or 11 (third number different than the first or second value;
applying either: a first set of a plurality of sets of latency values in response to determining that the number is equal to the first value, or a second set of the plurality of sets of latency values in response to determining that the number is equal to the second value; and (Tables 1-2; col. 8, line 37 to col. 9, line 5).  It is noted that as a method claim, this limitation is a conditional limitation that is not required under Ex Parte Schulhauser (No. 2013-007847 (P.T.A.B. April 29, 2016), as it is based on a condition that may or may not occur; thus, there is a scenario when the condition does not occur, and the limitation would not be executed. The value could be something other than the first or second value, in which case neither condition would occur.  Furthermore, even in the absence of Schulhauser, the claim language “applying either […] or” would only require one of the conditions to occur.  Nonetheless, in the interest of furthering compact prosecution, Komatsu discloses using the numbers indicated by VD1-VD2 to enable a selection signal which selects a set of latency values from the mode register (col. 8, line 37 to col. 9, line 5).  If VD1-VD2 are set to a first value, a first set of latency values are selected, and if they are set to a second value, a second set of latency values are selected.  A “set of latency values” need only have one or more values (i.e. the CAS latency).  However, in the interest of furthering compact prosecution, it is noted that even assuming, arguendo, that “set” means multiple latency values, while Komatsu primarily describes the settings in relation to CAS latency (col. 8, ln. 42 to col. 9, ln. 5), it also describes setting other timings based on the operation mode, such as RAS (col. 5, lns. 43-57).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the plurality of different timings described in Komatsu into a “set” of latency timings, because it would be merely making the embodiments integral (MPEP § 2144.04(V)(B);
executing a read command or a write command for one or more cells of the memory device based at least in part on the applied first or second set of latency values (col. 1, lns. 28-40).  The read command is executed based at least in part upon the latency values (first or second set of latency values).

Re claim 5, Komatsu discloses the method of claim 1, and further discloses that each set of latency values of the plurality of sets of latency values includes a plurality of latency values that each correspond to a mode register setting from a plurality of mode register settings of the memory device (col. 5, lns. 43-57; col. 8, ln. 42 to col. 9, ln. 5).  See claim 1 above.

Re claim 6, Komatsu discloses the method of claim 1, and further discloses that each set of latency values of the plurality of sets of latency values includes a plurality of latency values that each correspond to a clock ratio from a plurality of clock ratios of the memory device (col. 5, lns. 43-57; col. 8, ln. 42 to col. 9, ln. 5).  The timings are written in ratios of clock cycles (i.e. a CAS of 2 has a latency of 2x the clock speed).

Re claim 7, Komatsu discloses the method of claim 1, and further discloses that the set of memory operation features comprises at least two features, and wherein the number of memory operation features that it enables is zero, one, or two (Tables 1-2).  The system supports at least 2 different power potential settings (features), and the values for VD1-VD2 can be set such that the available power exceeds zero power settings (00), one (01), or two (11).  Furthermore, it is noted that the claim only requires the number to be zero, one, OR two, so only one of these is required.

	Re claim 8, Komatsu discloses the method of claim 7, and further discloses applying the first set of latency values in response to determining that the number is zero, applying the second set of latency values in response to determining that the number is one, or applying a third set of latency values in response to determining that the number is two (Tables 1-2; col. 8, line 37 to col. 9, line 5).  This limitation is conditional, subject to Ex Parte Schulhauser (see claim 1 above), and is not required, as it is possible that none of these conditions would occur.  Nonetheless, Komatsu discloses determining that the available power potential exceeds zero of the thresholds (00), one threshold (01), or two thresholds (11).

	Re claim 9, Komatsu discloses the method of claim 1, and further discloses that the plurality of sets of latency values comprises a plurality of sets of read latency values (col. 8, ln. 42 to col. 9, ln. 5).  The latency values include CAS timings, which are command (read/write) latency values.

Re claim 10, Komatsu discloses the method of claim 1, and further discloses that the plurality of sets of latency values comprises a plurality of sets of write latency values (col. 8, ln. 42 to col. 9, ln. 5).  See claim 9 above.

Re claim 12, Komatsu discloses the following:
A memory device, comprising: a memory array (Fig. 1);
control circuitry configured to: enable a number of memory operation features from a set of memory operation features (Tables 1-2; col. 5, line 65 to col. 6, line 22).  See claim 1 above;
determine whether the number of memory operation features equals a first value or a second value different than the first value (Tables 1-2).  See claim 1 above;
apply either: a first set of a plurality of sets of latency values in response to determining that the number is equal to the first value, or a second set of the plurality of sets of latency values in response to determining that the number is equal to the second value; and (Tables 1-2; col. 8, line 37 to col. 9, line 5).  It is noted that the claim language “applying either […] or” would only require one of the conditions to occur.  Komatsu discloses using the numbers indicated by VD1-VD2 to enable a selection signal which selects a set of latency values from the mode register (col. 8, line 37 to col. 9, line 5).  If VD1-VD2 are set to a first value, a first set of latency values are selected, and if they are set to a second value, a second set of latency values are selected.  A “set of latency values” need only have one or more values (i.e. the CAS latency).  However, in the interest of furthering compact prosecution, it is noted that even assuming, arguendo, that “set” means multiple latency values, while Komatsu primarily describes the settings in relation to CAS latency (col. 8, ln. 42 to col. 9, ln. 5), it also describes setting other timings based on the operation mode, such as RAS (col. 5, lns. 43-57).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the plurality of different timings described in Komatsu into a “set” of latency timings, because it would be merely making the embodiments integral (MPEP § 2144.04(V)(B);

Re claim 13, Komatsu discloses the memory device of claim 12, and further discloses that the control circuitry is further configured to: execute a read command or a write command for one or more cells of the memory device based at least in part on the enabled memory operation features and the set of latency values (col. 1, lns. 28-40).  See claim 1 above.

Re claim 16, Komatsu discloses the memory device of claim 12; while it does not specified whether the memory array and the control circuitry are on a single semiconductor die, it would have nonetheless have been an obvious design choice for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate them together, because it is a mere integration of parts (see MPEP § 2144.04(V)(B).

Re claim 17, Komatsu discloses the memory device of claim 12; while it does not specified whether the memory array and the control circuitry are on separate semiconductor dies, it would have nonetheless have been an obvious design choice for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to make them separate, because it is a mere separation of parts (see MPEP § 2144.04(V)(C).

Re claim 18, Komatsu discloses the memory device of claim 12; while it does not specified whether the memory array and the control circuitry are on separate semiconductor dies and a single module, it would have nonetheless have been an obvious design choice for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate them together, because it is a mere integration/separateion of parts (see MPEP § 2144.04(V)(B-C).

Re claims 20-25, Komatsu discloses the methods of claims 5-10, respectively; accordingly, it also discloses memory devices implementing those methods, as in claims 20-25, respectively.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Chase et al (US 2010/0094572 A1).

Re claim 2, Komatsu discloses the method of claim 1, and further discloses determining a setting for a mode register from a plurality of mode registers of the memory device, wherein the setting for the mode register comprises a four-bit value; and (col. 5, lns. 12-20).  The mode register in the example is a 3-bit value, but Komatsu also suggests that a flip-flop bit may be dedicated “for each of 1, 2, 4, 8, and a full-length”, and that a flip-flop “is similarly dedicated to each value of any other parameter”, so this includes embodiments with 4 bit registers.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the mode register of the first embodiment of Komatsu to have 4 bits, because 1) Komatsu suggests using different numbers of flip flops to represent different numbers of parameters, including 4, and 2) it would have been an obvious design choice to choose the number of bits appropriate to represent the number of parameters.

Komatsu does not specifically disclose upper and lower clock frequency limits.

Chase discloses the following:
identifying a lower limit for a clock signal and an upper limit for the clock signal (p. 6, ¶ 45).  The system defines maximum (upper limit) and minimum (lower limit) frequencies for the clock signal;
operating the memory device at a frequency that is not less than the lower limit for the clock signal nor greater than the upper limit for the clock signal irrespective of the setting for the mode register (p. 6, ¶ 45).  The maximum and minimum frequencies set the bounds for operation.  They represent the maximum and minimum rated speeds, and the clock signal cannot operation outside of these bounds, regardless of the setting for the mode register.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the DVFS system of Komatsu to have upper and lower limits for frequency, as in Chase, because this would be applying a known method to improve a similar device in the same way.  Komatsu discloses a DVFS based frequency management system.  Chase also discloses a DVFS based frequency management system, which has been improved in a similar way to the claimed invention, by adding upper and lower limits.  It would have been obvious to one having ordinary skill in the art that integrating the upper and lower limits into the DVFS would yield the predictable improvement of preventing the system from operating at unsafe frequencies).

Re claim 14, Komatsu and Chase disclose the method of claim 2; accordingly, they also disclose a memory device implementing that method, as in claim 14.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Seo (US 2005/0278561 A1).

Re claim 3, Komatsu discloses automatically (dynamically) switching between different voltage and performance settings; however, it does not specifically disclose enabling/disabling a DVFS setting.

Seo discloses determining whether dynamic voltage and frequency scaling (DVFS) is enabled or disabled, wherein the plurality of sets of latency values is based at least in part on whether DVFS is disabled or enabled (p. 4, ¶ 49).  When the DVFS is disabled, the frequency and voltage are fixed at normal levels.  Accordingly, if it were applied to Komatsu, then when the disabling of DVFS fixes the voltage/frequency settings, that would affect the latency values because the latency values corresponding to those fixed settings would be used.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the DVFS of Komatsu to allow the scaling to be enabled/disabled, as in Seo, because it would be applying a known method to improve a similar device in the same way.  Komatsu discloses a DVFS system.  Seo also discloses a DVFS system which has been improved in a similar way to the claimed invention, by adding an enable/disable setting.  It would have been obvious to one having ordinary skill in the art to integrate the DVFS enable/disable setting into the DVFS of Komatsu, because it would yield the predictable improvement of allowing the system to switch between DVFS enabled operation, and non-DVFS operation.

Re claim 15, Komatsu and Seo disclose the method of claim 3; accordingly, they also disclose a system implementing that method, as in claim 15.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Gower et al (US 2006/0190780 A1).

Re claim 4, Komatsu discloses the method of claim 1, but does not specify the specific memory operation features of claim 4.

Gower discloses that the number of memory operation features comprises at least one of a byte mode feature, a read data bus inversion feature, a read data copy feature, a read link error correction feature, or any combination thereof (pp. 5-6, ¶ 61).  The memory includes an ECC (read link error correction feature) mode that increases latency.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the latency selection system of Komatsu to account for latency associated with an ECC mode being enabled, as in Gower, because it would be applying a known method to a known device read for improvement to yield predictable results.  Komatsu discloses a DVFS memory system that selects latency values depending on DVFS settings (features), which is ready for the improvement of adjusting latency values due to other features.  Gower discloses adjusting latency values when a specific feature (ECC mode) is enabled, which is applicable to the latency value selection of Komatsu.  It would have been obvious to one having ordinary skill in the art to integrate the latency adjustment to account for ECC mode from Gower into the DVFS latency management of Komatsu, because it would yield the predictable result of ensuring that an appropriate latency set is selected to accommodate the enabled feature, thus ensuring proper memory operation.

Re claim 19, Komatsu and Gower disclose the method of claim 4; accordingly, they also disclose a system implementing that method, as in claim 19.

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Oda (US 2007/0136544 A1).

Re claim 11, Komatsu discloses the method of claim 1, and further discloses that the plurality of sets of latency values comprises a plurality of sets, but does not specifically disclose that latency values include write recovery times.

Oda discloses that the plurality of sets of latency values comprises a plurality of sets of write recovery times (claim 4).  The memory timings include tWR (write recovery time).

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to integrate the write recovery time latency settings of Oda into the latency settings of Komatsu, because it would be applying a known method to improve a similar device in the same way.  Komatsu discloses a set of latency values.  Oda also discloses memory timings, which has been improved in a similar way to the claimed invention, by using the specific tWR (write recovery) timing.  It would have been obvious to integrate the tWR timing of Oda into the timing set of Komatsu, because it would yield the predictable improvement of ensuring that sufficient time is allotted for the memory to perform write recovery.

Re claim 26, Komatsu and Oda disclose the method of claim 11; accordingly, they also disclose a system implementing that method, as in claim 26.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Jangra et al (US 2015/0120747 A1).

Re claim 27, Komatsu discloses the following:
A memory system, comprising: a memory device […] wherein the memory device includes a memory array and control circuitry coupled to the memory array (Fig. 1).  The memory device includes a memory cell array and control logic (control circuitry) coupled to the memory array;
control circuitry configured to: enable a number of memory operation features from a set of memory operation features (Tables 1-2; col. 5, line 65 to col. 6, line 22).  See claim 1 above;
determine whether the number of memory operation features equals a first value or a second value different than the first value (Tables 1-2).  See claim 1 above;
apply either: a first set of a plurality of sets of latency values in response to determining that the number is equal to the first value, or a second set of the plurality of sets of latency values in response to determining that the number is equal to the second value; and (Tables 1-2; col. 8, line 37 to col. 9, line 5).  See claim 12 above;

Komatsu discloses that clock-synchronized DRAMs are an answer to the demands of faster microprocessors (col. 1, lns. 17-21); accordingly, it suggests that the clock-synchronized DRAM would be connected to a processor; however, since this is not explicitly described, I the interest of furthering compact prosecution, Examiner has provided Jangra.

Jangra discloses a memory system, comprising: at least one of a general purpose processor, an application processor, a baseband processor, or a combination thereof; and a memory device coupled thereto by a memory bus (p. 2, ¶ 25; p. 4, ¶ 57).  The device can be configured with different numbers and types of processors (i.e. application processor, general purpose processor), and this affects the configuration settings (memory operation features) (p. 2, ¶ 25).  Additionally, the components, including processor and memory (memory device) are connected over data buses (p. 4, ¶ 57).

	It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to integrate the processor of Jangra into the memory device of Komatsu, because it would be applying a known method to improve a similar device in the same way.  Komatsu discloses a computer memory system.  Jangra also discloses a computer memory system, which has been improved in a similar way to the claimed invention, by adding a processor.  It would have been obvious to one having ordinary skill in the art to integrate the processor of Jangra into the computer memory system of Komatsu, because it would yield the predictable improvement of allowing the computer system to execute instructions.

Re claim 28, Komatsu and Jangra disclose the memory device of claim 27, and Komatsu further discloses that the control circuitry is further configured to: execute a read command or a write command for one or more cells of the memory device based at least in part on the enabled memory operation features and the applied first or second set of latency values (col. 1, lns. 28-40).  See claim 1 above.

Re claim 29, Komatsu and Jangra disclose the memory device of claim 27, and Jangra further discloses that the control circuitry is further configured to enable the number of memory operation features based at least in part on which of the general purpose processor, the application processor, or the baseband processor sends the read command or the write command to the memory device (p. 2, ¶ 25).  See claim 27 above.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to combine Komatsu and Jangra, for the reasons noted in claim 27 above.

Re claim 30, Komatsu and Jangra disclose the memory device of claim 27, and Jangra further discloses that the control circuitry is further configured to enable the number of memory operation features based at least in part on detecting a connection to one of the general purpose processor, the application processor, or the baseband processor (p. 2, ¶ 25).  See claim 27 above.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to combine Komatsu and Jangra, for the reasons noted in claim 27 above.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Jangra, and further in view of Souissi et al (US 2002/0083432 A1).

Re claim 31, Komatsu and Jangra discloses the system of claim 27, but they do not specify a baseband processor.

Soussi discloses that the memory system is a wireless communication device further comprising a modem coupled to the baseband processor (Fig. 1).  The wireless modem is coupled to a baseband processor.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to integrate the wireless modem/baseband processor of Souissi into the memory systems of Komatsu and Jangra, because it would be applying a known method to a known device ready for improvement to yield predictable results.  Komatsu (combined with Jangra) disclose a memory system, which is ready for the improvement of adding wireless connectivity.  Souissi discloses a wireless device comprising a modem coupled to the baseband processor, which is applicable to the memory system of Komatsu (combined with Jangra).  It would have been obvious to integrate the modem connected to the baseband processor of Souissi into the memory system of Komatsu (combined with Jangra), because it would yield the predictable result of adding wireless connectivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132